The Terminal Disclaimer filed on 07 June 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,933,160 (US Application No. 14/894,475) has been reviewed and is accepted. The Terminal Disclaimer has been recorded.
Therefore, the rejection of Claims 18 and 44-52 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 14/894,475 (‘475), now U.S. 10,933,160, in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record) has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 In accordance with the decision of Board of Patent Appeals and Interferences mailed 08 April 2022, wherein the obviousness rejection of Claims 18 and 44-52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2: of record: cited in IDS of 2/4/16) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record), the rejection of Claims 18 and 44-51 provisionally under 35 U.S.C. 101 as claiming the same invention as that of claims 15, 16, 34 and 36-38 of copending Application No. 14/894,473 (reference application-necessitated by amendment), the rejection of Claims 18 and 44-52 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 45-47, 54 and 58-69 of copending Application No. 13/063,891 (‘891) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record) and Court et al (US 6,268,544; of record), the rejection of Claims 18 and 44-52 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 16 of copending Application No. 12/988,332 (‘332) and as being unpatentable of claims 3-5 of copending Application no. 14/441,282 (‘282) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record) and the rejection of Claims 18 and 44-52 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of copending Application No. 14/894,478 (‘478) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 2/4/16; of record) and further in view of Baker et al (WO 2008/063503 A2; cited in IDS of 2/4/16; ‘503; of record) were reversed, pending claims 18 and 44-52 are allowed. See MPEP §1214.06.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623